Case: 20-20148      Document: 00515618194         Page: 1     Date Filed: 10/27/2020




            United States Court of Appeals
                 for the Fifth Circuit                             United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    October 27, 2020
                                   No. 20-20148
                                                                     Lyle W. Cayce
                                                                          Clerk
   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Abran Martinez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:17-CR-34-1


   Before Elrod, Duncan, and Wilson, Circuit Judges.
   Jennifer Walker Elrod, Circuit Judge:
          The district court modified the conditions of supervised release for
   Appellant Abran Martinez to include the provision that Martinez
   “participate in an inpatient or outpatient substance-abuse treatment
   program” supervised by Martinez’s probation officer. Because the option to
   require inpatient rehabilitation delegates to the probation officer the judicial
   decision to significantly restrict Martinez’s liberty during treatment, we
   VACATE that condition of supervised release and REMAND to the
   district court for further proceedings consistent with this opinion.
Case: 20-20148     Document: 00515618194           Page: 2   Date Filed: 10/27/2020




                                    No. 20-20148


                                        I.
          Martinez pleaded guilty to unlawful escape after he failed to return to
   a halfway house at the end of a workday. Martinez began serving the
   supervised-release portion of his sentence for that offense in August of 2018.
   In November 2018, Martinez’s probation officer petitioned the district court
   to modify the conditions of Martinez’s supervised release because Martinez
   tested positive for cocaine use. The modification required Martinez to
   “participate in a program of testing and treatment for drug abuse.”
          Martinez’s probation officer once more petitioned the court for a
   modification in August of 2019 because Martinez continued to engage in drug
   use. At the revocation hearing for this petition, Martinez’s counsel said that
   Martinez “would be the first to admit there are times that he struggles with
   substance abuse.”     Martinez’s substance-abuse struggles sparked the
   following dialogue between the district court and Martinez:
          [THE COURT:] It seems to me—you know, I may be off
          base, or maybe not—that you’re your own worst enemy. You
          walked away from a halfway house; that got you the escape
          charge. You failed to report. You’ve done, you know, cocaine
          on a number of occasions. And I understand how hard
          sometimes those habits are to break.
          But, you know, as a judge, we can order drug treatment, we can
          order all these different things to try to help, but you’re the
          only one that can make that decision for yourself. You need to
          really take it to heart. . . .
          I’m going to sentence you, but I’m also going to recommend to
          the Bureau of Prisons that you participate in the drug treatment
          program. When you get out, I want you to participate in the
          drug treatment program.
          All right. The Court hereby revokes the term of supervised
          release in 17-CR-34 and sentences the defendant Abran
          Martinez to 10 months in the custody of Bureau of Prisons with




                                         2
Case: 20-20148     Document: 00515618194           Page: 3    Date Filed: 10/27/2020




                                    No. 20-20148


         the reimposition of supervised release under the same terms
         and conditions of one year. . . .
         Mr. Martinez, as I said, I can order things until I’m blue in the
         face. It only works if you really put your heart into it.
         THE DEFENDANT: By continuing on this release, it
         just—I mean, I’ve tried it. I’ve tried it several times. I don’t
         know what it is. I just can’t—I can’t do it. I mean, I’ll try. I’ll
         try again.
         THE COURT: I want you to try again. I know that the
         probation department didn’t recommend it. And that is one of
         the reasons I only put you back on for a year. If I can help you
         make that step, I want to help you, but try it one more time.
         Our goal is to get you off drugs. I don’t want to run your life. I
         have enough trouble running my life. But I want to give you a
         chance to break this drug habit.
         After the hearing, the district court imposed the following written
   condition:
         You must participate in an inpatient or outpatient substance-
         abuse treatment program and follow the rules and regulations
         of that program. The probation officer will supervise your
         participation in the program, including the provider, location,
         modality, duration, and intensity. You must pay the costs of
         the program, if financially able.

                                        II.
         Martinez appealed the written condition, challenging particularly the
   words “inpatient or outpatient.” Martinez argues first that he did not have
   an opportunity to object to these words because he encountered them for the
   first time in the written judgment. Thus, according to Martinez, our review
   should be for abuse of discretion. Martinez then argues that the words
   “inpatient or outpatient” impermissibly delegate judicial sentencing




                                         3
Case: 20-20148      Document: 00515618194           Page: 4   Date Filed: 10/27/2020




                                     No. 20-20148


   authority to Martinez’s probation officer because inpatient drug-treatment
   involves a significant deprivation of liberty.
          The government, conversely, asserts that we should review for plain
   error because Martinez failed to object to the condition of supervised release
   in the district court. According to the government, Martinez did have the
   opportunity to object because the district court stated it was imposing a term
   of supervised release “under the same terms and conditions” as the 2018
   modification to Martinez’s supervised release. On the government’s theory,
   although the 2018 modification did not contain the words “inpatient or
   outpatient,” it implicitly contained those options; “by leaving those terms
   unstated, the 2018 condition necessarily contains both.”
          We agree with Martinez. He had no opportunity to object, and so we
   review for abuse of discretion. In United States v. Franklin, we reviewed an
   appeal of a condition of supervised release for abuse of discretion because the
   defendant had no opportunity to object to the discretion given to a probation
   officer to require mental-health treatment. 838 F.3d 564, 567 (5th Cir. 2016).
   The district court’s oral pronouncement at the sentencing hearing did not
   mention or define the probation officer’s role in the recommended mental-
   health treatment.     Id.   Similarly, in this case the district court’s oral
   statements at the sentencing hearing did not mention or define the discretion
   the court would give to the probation officer to choose between inpatient and
   outpatient treatment. The government’s theory that Martinez should have
   objected based on the implicit terms of the 2018 modification would require
   Martinez to object to language that the court could have—but did not—
   include in its conditions of supervised release. That theory flies in the face
   of the “abundance of caution” we exercised in Franklin and would lead to
   unnecessary, inadvertent forfeitures. See 838 F.3d at 567; see also United
   States v. Diggles, 957 F.3d 551, 560 (5th Cir. 2020) (en banc) (“Our forfeiture




                                           4
Case: 20-20148        Document: 00515618194              Page: 5       Date Filed: 10/27/2020




                                         No. 20-20148


   caselaw in this area should be remoored to the opportunity to object.”);
   United States v. Lomas, 643 F. App’x 319, 324 (5th Cir. 2016).

                                              III.
           The district court abused its discretion by giving Martinez’s probation
   officer the option to choose between inpatient and outpatient drug treatment.
   While probation officers may “manage aspects of sentences” and oversee the
   conditions of supervised release, a probation officer may not exercise the
   “‘core judicial function’ of imposing a sentence, ‘including the terms and
   conditions of supervised release.’” United States v. Barber, 865 F.3d 837, 839
   (5th Cir. 2017) (quoting Franklin, 838 F.3d at 568). This duty belongs to the
   court and may not be delegated. Id. We have previously vacated special
   conditions that delegate judicial authority to the probation officer by allowing
   the probation officer to decide whether mental-health or substance-abuse
   treatment should be required. United States v. Simpson, 788 F. App’x 991,
   992 (5th Cir. 2020); United States v. Griffin, 780 F. App’x 103, 106–07 (5th
   Cir. 2019); United States v. Moreno, 697 F. App’x 384, 384–85 (5th Cir. 2017);
   Franklin, 838 F.3d at 568. We have not yet, however, decided whether giving
   a probation officer the option to require inpatient treatment impermissibly
   delegates a core judicial function.
           Three of our sister circuits have addressed this question in published
   opinions, and each has decided that the court may not delegate the decision
   to require inpatient treatment to a probation officer because of the significant
   liberty interests at stake in confinement during inpatient treatment.1 See


           1
             Two other circuits have addressed related issues in unpublished opinions. United
   States v. Cutler, 259 F. App’x 883, 886–87 (7th Cir. 2008) (unpublished); United States v.
   Calnan, 194 F. App’x 868, 870–71 (11th Cir. 2006) (unpublished). In Cutler, the Seventh
   Circuit rejected the appellant’s argument that the probation officer should have placed him
   in inpatient, rather than outpatient, care when the conditions on supervised release did not
   use either term. 259 F. App’x at 885, 887. The court characterized the inpatient–




                                                5
Case: 20-20148        Document: 00515618194              Page: 6     Date Filed: 10/27/2020




                                          No. 20-20148


   United States v. Matta, 777 F.3d 116, 122–23 (2d Cir. 2015); United States v.
   Mike, 632 F.3d 686, 695–96 (10th Cir. 2011); United States v. Esparza, 552
   F.3d 1088, 1091 (9th Cir. 2009). Inpatient treatment differs from outpatient
   treatment because the patient cannot leave; the patient must remain at the
   hospital or facility day and night throughout the duration of the treatment.
   Matta, 777 F.3d at 122. “Conditions that that touch on significant liberty
   interests are qualitatively different from those that do not.” Mike, 632 F.3d
   at 695.
             Mike is right. The decision to place a defendant in inpatient treatment
   cannot be characterized as one of the managerial details that may be entrusted
   to probation officers. See Barber, 865 F.3d at 839. The decision to restrict a
   defendant’s liberty during the course of treatment must remain with the
   judge. That said, our decision should not be construed to prevent a defendant
   from electing inpatient treatment in the absence of a court order. Instead, we
   hold today that the judge may not delegate to the probation officer the
   decision to require inpatient, rather than outpatient, treatment because of the
   liberty interests at stake.

                                      *        *         *
             The condition allowing Martinez’s probation officer to elect between
   inpatient or outpatient treatment is VACATED, and the case is
   REMANDED for further proceedings consistent with this opinion.




   outpatient decision as a delegable “treatment detail.” Id. In Calnan, the Eleventh Circuit
   concluded that delegation of the inpatient–outpatient decision did not constitute plain
   error. 194 F. App’x at 870–71.




                                               6